Case 8:20-cv-00572-VMC-AAS Document 62 Filed 01/22/21 Page 1 of 10 PageID 537




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   JAMES M. HEYWARD,

      Plaintiff,

   v.                                 Case No. 8:20-cv-572-T-33AAS

   WELLS FARGO BANK, NA,
   as Trustee for the WAMU
   Mortgage Pass-Through
   Certificates Series
   2005-PR2 Trust,

        Defendant.
   ______________________________/
                                   ORDER
         This matter comes before the Court pursuant to pro se

   Plaintiff James Heyward’s Motion for Reconsideration (Doc. #

   59), filed on December 12, 2020. Wells Fargo responded in

   opposition on December 14, 2020. (Doc. # 60). For the reasons

   that follow, the Motion is denied.

   I.    Background

         James Heyward initiated this action against Wells Fargo,

   as trustee for the WAMU Mortgage Pass Through Certificates

   Series, on March 11, 2020. (Doc. # 1). Proceeding pro se,

   Heyward sought to have his mortgage nullified and ultimately

   prevent foreclosure on his property. (Id.).
Case 8:20-cv-00572-VMC-AAS Document 62 Filed 01/22/21 Page 2 of 10 PageID 538




         On March 13, 2020, the Court entered an order that

   stated:

         If Plaintiff wishes to respond to a motion filed by
         another party in this case, the response must be
         timely filed. Any brief or legal memorandum in
         opposition to a motion must be filed within 14 days
         after Plaintiff is served with that motion. If a
         party has missed a filing deadline, that party must
         file a motion seeking leave of Court to file the
         document out of time. If a response is not timely
         filed, the Court may assume Plaintiff does not
         oppose that motion and any relief requested by it.
         Moreover, a response in opposition may not exceed
         20 pages.

   (Doc. # 5 at 7) (internal citations omitted). On that day,

   the Court also granted Heyward permission to electronically

   file documents on CM/ECF. (Doc. # 6). Since March 31, 2020,

   Heyward has consistently filed documents electronically on

   CM/ECF. (Doc. ## 8, 11, 15, 28, 29, 50, 56, 57, 59).

         On July 16, 2020, Wells Fargo moved to dismiss the

   complaint. (Doc. # 26). Heyward failed to file a response in

   opposition within fourteen days. On August 7, 2020, more than

   one week after the deadline to respond had passed, the Court

   granted the motion as unopposed. (Doc. # 27). That same day,

   Heyward   moved    to   reconsider,    explaining   he   thought   all

   deadlines had been tolled in light of the COVID-19 pandemic.

   (Doc. ## 28, 29). Out of a preference to decide the case on

   the   merits,     the   Court   allowed   Heyward   to   respond    in



                                      2
Case 8:20-cv-00572-VMC-AAS Document 62 Filed 01/22/21 Page 3 of 10 PageID 539




   opposition, warning him that no deadlines were tolled. (Doc.

   # 30). Specifically, the Court stated:

          [T]he Court takes this opportunity to be perfectly
          clear: the coronavirus pandemic has never tolled
          any of the deadlines or suspended any of the Local
          Rules in this matter. Moreover, the Court does not
          expect to toll any deadlines or suspend any Local
          Rules moving forward because the Court has an
          independent obligation, even during a pandemic, to
          adjudicate cases in as timely and efficient a
          manner as possible.

   (Id.).

          After reviewing Heyward’s response in opposition, the

   Court recognized the merits of Wells Fargo’s arguments and

   granted the motion. (Doc. # 47). The Court dismissed Heyward’s

   complaint and granted him leave to amend. (Id.).

          Heyward filed an amended complaint on October 30, 2020,

   (Doc. # 48), which Wells Fargo moved to dismiss on November

   13, 2020. (Doc. # 52). Heyward, again, failed to respond

   within fourteen days. Out of an abundance of fairness, the

   Court waited a full week after Heyward’s response was due to

   make its ruling. But no response was forthcoming the following

   Monday, November 30, 2020. Nor was a response filed on

   December 1st, 2nd, or 3rd. Finally, on December 4, 2020, the

   Court granted the motion to dismiss as unopposed. (Doc. #

   55).




                                     3
Case 8:20-cv-00572-VMC-AAS Document 62 Filed 01/22/21 Page 4 of 10 PageID 540




         Once again, on the same day the Court dismissed the case,

   Heyward filed a response in opposition and a motion for

   reconsideration. (Doc. ## 56, 57). The Court denied the motion

   for reconsideration without prejudice for failure to comply

   with Local Rule 3.01(g). (Doc. # 58).

         Heyward   filed   a   second    motion   for   reconsideration,

   requesting the Court reconsider its order on the motion to

   dismiss the amended complaint (Doc. # 55) and allow him to

   file his response in opposition (Doc. # 56) out of time. Wells

   Fargo responded in opposition (Doc. # 60), and Heyward filed

   a reply in further support of his Motion. (Doc. # 61). Local

   Rule 3.01(c) states that no party shall file any reply unless

   the Court grants leave. Heyward never asked the Court to file

   a reply, and the Court never granted such leave. Nonetheless,

   in the interests of fairness, the Court will consider the

   arguments set forth in the unauthorized reply. The Motion is

   thus ripe for review.

   II.    Legal Standard

          Heyward seeks relief pursuant to Federal Rules of Civil

   Procedure    59(e)    and   60(b),    which    govern   motions   for

   reconsideration. Beach Terrace Condo. Ass’n, Inc. v. Goldring

   Invs., No. 8:15-cv-1117-T-33TBM, 2015 WL 4548721, at *1 (M.D.

   Fla. July 28, 2015).


                                     4
Case 8:20-cv-00572-VMC-AAS Document 62 Filed 01/22/21 Page 5 of 10 PageID 541




         Rule 59(e) states that a motion to alter or amend a

   judgment must be filed no later than 28 days after the entry

   of the judgment. Fed. R. Civ. P. 59(e). The rule was “adopted

   to clarify a district court’s power to correct its own

   mistakes in the time period immediately following entry of

   judgment.” Innovative Home Health Care, Inc. v. P.T.-O.T.

   Assocs. of the Black Hills, 141 F.3d 1284, 1286 (8th Cir.

   1998).

         Rule 60(b) provides:

         On motion and just terms, the court may relieve a
         party or its legal representative from a final
         judgment, order, or proceeding for the following
         reasons:

         1)   Mistake, inadvertence, surprise, or excusable
              neglect;

         2)   Newly discovered evidence that, with reasonable
              diligence, could not have been discovered in
              time to move for a new trial under Rule 59(b);

         3)   Fraud (whether previously called intrinsic or
              extrinsic), misrepresentation, or misconduct by
              an opposing party;

         4)   The judgment is void;

         5)   The judgment has been satisfied, released, or
              discharged; it is based on an earlier judgment
              that has been reversed or vacated; or applying
              it prospectively is no longer equitable; or

         6)   any other reason that justifies relief.

   Fed. R. Civ. P. 60(b).


                                     5
Case 8:20-cv-00572-VMC-AAS Document 62 Filed 01/22/21 Page 6 of 10 PageID 542




         A motion for relief from judgment must be made “within

   a reasonable time” and if predicated upon subsections 1–3,

   must be made within one year of the Order in question. Fed.

   R. Civ. P. 60(c)(1).

   III. Discussion

         Heyward requests the Court vacate its previous order

   dismissing this case without prejudice. (Doc. # 59). Heyward

   explains that he miscalculated the deadline to respond and

   was in New Jersey going over Wells Fargo’s public records.

   (Doc. # 57). According to Heyward, he recently found “smoking

   gun” evidence showing his mortgage to be void. (Doc. ## 56,

   57, 59). Heyward requests the Court allow him to file his

   response in opposition (Doc. # 56) out of time and reconsider

   the motion to dismiss on the merits. (Doc. # 59).

         The Court denies the Motion. Heyward was warned on March

   13, 2020, that if no response to a motion was filed within

   fourteen    days,   the   Court   would   presume   the   motion   was

   unopposed. (Doc. # 5 at 7). This Court already allowed Heyward

   the opportunity to file one late response, after he failed to

   timely oppose Wells Fargo’s first motion to dismiss. (Doc. ##

   29, 30). When the Court granted Heyward’s first motion to

   reconsider, it reminded him that all deadlines remained in

   place despite COVID-19. (Doc. # 30). Yet when Wells Fargo


                                      6
Case 8:20-cv-00572-VMC-AAS Document 62 Filed 01/22/21 Page 7 of 10 PageID 543




   filed a second motion to dismiss, Heyward again failed to

   respond by the deadline. The Court does not see how this

   second late response was the result of excusable neglect.

   Even if Heyward required additional time to parse public

   records in New Jersey because evidence was “hidden in plain

   sight,” (Doc. # 61 at 4), Heyward does not explain why he

   failed to move for an extension of time by the deadline.

   Accordingly, the Court will not reconsider its Order on the

   basis of excusable neglect.

         Most importantly, Heyward has not shown clear error or

   manifest injustice. Heyward argues in his reply that his claim

   is “so meritorious, [Wells Fargo] has no defense to the

   information [Heyward} has found.” (Doc. # 61 at 5). But the

   Court has reviewed Heyward’s response in opposition filed on

   December 4, 2020. (Doc. # 56). None of the arguments raised

   in the response warrant reconsideration of the Court’s prior

   order dismissing the case. (Doc. # 55). A review of Heyward’s

   filings reveals that all six counts of the amended complaint,

   as well as all arguments in his response in opposition, are

   based on a misinterpretation of Paragraph 10 of the mortgage

   agreement.

         Specifically, Heyward claims that Paragraph 10 of the

   mortgage agreement “require[d]” mortgage insurance, therefore


                                     7
Case 8:20-cv-00572-VMC-AAS Document 62 Filed 01/22/21 Page 8 of 10 PageID 544




   said insurance proceeds paid off Heyward’s mortgage in its

   entirety. (Doc. # 48 at 35, 39, 48-49; Doc. # 56 at 1, 26,

   29). Based on the assumption that he had mortgage insurance,

   Heyward alleges that Wells Fargo breached Paragraph 10 of the

   mortgage agreement, (Doc. # 48 at 42-43, 46-49, 52), violated

   the implied covenant of good faith and fair dealing, (Id. at

   54, 56, 58), acted with gross negligence, (Id. at 65, 66,

   68), created a cloud on his title, (Id. at 72), and made

   fraudulent misrepresentations (Id. at 90-92). Heyward also

   demands an accounting, alleging that Wells Fargo “is carrying

   two sets of books, concealing one complete set, and on the

   set   they   disclosed,      they    overbilled    [Heyward]   more   than

   $180,000.” (Id. at 82).

         But the plain language of Paragraph 10 does not “require”

   mortgage insurance. Paragraph 10, in relevant part, merely

   states: “If Lender required Mortgage Insurance as a condition

   of making the Loan, Borrower shall pay the premiums required

   to maintain the Mortgage Insurance in effect.” (Doc. # 1-5 at

   9) (emphasis added).

         Nowhere in the mortgage agreement, or in any documents

   attached     by   Heyward,    does    it   state   that   Heyward’s   loan

   required insurance. In fact, Wells Fargo asserts that no

   mortgage insurance was required for this loan. (Doc. # 52 at


                                         8
Case 8:20-cv-00572-VMC-AAS Document 62 Filed 01/22/21 Page 9 of 10 PageID 545




   8-9). Wells Fargo also points out that there is no record of

   any insurance premiums ever being paid. (Id.).

         Heyward himself never alleges that he paid any insurance

   premiums, nor that he signed up for mortgage insurance.

   Indeed, Heyward’s only basis for the assertion that he had

   insurance, and that those insurance proceeds paid off his

   mortgage, is his interpretation of Paragraph 10. (Doc. # 48

   at 35, 39, 48-49; Doc. # 56 at 1, 26, 29). A plain reading of

   Paragraph 10 shows that this reading is incorrect, and that

   mortgage insurance was neither mandatory nor guaranteed under

   Paragraph 10.

         All   six   counts   in   the       amended   complaint   are   thus

   inadequately pled and would not have survived a motion to

   dismiss. Therefore, none of the arguments raised in Heyward’s

   response in opposition warrant reconsideration of the Court’s

   prior Order.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

         Pro    se    Plaintiff     James        Heyward’s    Motion      for

   Reconsideration (Doc. # 59) is DENIED.




                                         9
Case 8:20-cv-00572-VMC-AAS Document 62 Filed 01/22/21 Page 10 of 10 PageID 546




          DONE and ORDERED in Chambers in Tampa, Florida, this

    22nd day of January, 2021.




                                     10
